DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


REASONS FOR ALLOWANCE
Claims 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a grating coupler including a grating in the semiconductor core at a first end of the optical waveguide; a reflector or optical detector at a second end of the optical waveguide and optically coupled with the optical waveguide; and a photodiode including a p-type region and an n-type region in the grating of the grating coupler in combination with the rest of claim 6.

	Chen et al. (US 20160315452; “Chen”) and Manouvrier et al. (US 20170003449; “Manouvrier”) represent the closest prior art regarding having a p-type region and an n-type region and/or semiconductor junction areas in the grating.  Manouvrier teaches interdigitated (e.g., fig. 1A) semiconductor junction areas to produce a grating.  Chen (e.g., ¶ 0122) teaches p-doped and n-doped regions may alternate to form interdigitated patterns and states that p-n junction pairs 923/933 may extend into the interference region 920.  However, neither Chen nor Manouvrier teach that the junction/p-n areas comprise a photodiode in the grating.  I.e., neither Chen nor Manouvrier teach an alignment optical circuit utilizing a photodiode in the grating since a photodiode requires the detection and often measuring of radiant energy.   In contrast, the instant application’s (IA’s) invention utilizes a photodiode 107 (e.g., IA Spec. ¶ 0051) as a part of an optical alignment circuit which is neither taught nor rendered as obvious, either alone or in combination, by Chen, Manouvrier, and/or the remaining prior art in combination with the rest of IA claim 6.
The prior art, either alone or in combination, does not disclose or render obvious an optical alignment method comprising … wherein performing the rough alignment comprises guiding a third light to the optical fiber to be aligned and emitted as the alignment light from an emission end of the optical fiber, and wherein the third light results from multiplexing a first light guided through an optical waveguide and a second light having a wavelength to which a photodiode of the alignment optical circuit has sensitivity; and performing fine alignment to achieve a state in which optical coupling of the alignment light with the grating coupler is increased after the rough alignment in combination with the rest of claim 11.

	Also, the closest prior art involving rough alignment is Malendevich et al. (US 7024066; “Malendevich”).  Malendevich teaches a rough alignment (e.g., figs. 12-14), but the rough alignment does not involve multiplexing a 1st and 2nd light along with other limitations stated in independent claim 11.  Malendevich does not disclose or render as obvious, either alone or in combination, the alignment method of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874